Title: To George Washington from Timothy Pickering, 15 September 1796
From: Pickering, Timothy
To: Washington, George


        
          
            Thursday evening Sept. 15. 1796.
          
        
        The Secretary of State respectfully lays before the President the instructions for Mr Ellicott, altered to conform to the President’s idea. If approved, they will be delivered this evening to Mr Ellicott, as he wishes to start very early in the morning.
        The Secretary also submits a draught of instructions for General Pinckney—corrected & enlarged.
        
          T. Pickering.
        
      